Citation Nr: 0909873	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-29 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease at L4/L5, L5-S1, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for diabetes mellitus, 
type II, previously evaluated as 10 percent disabling and 
currently evaluated as 20 percent disabling effective July 
18, 2007.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for erectile 
dysfunction, currently evaluated as 0 percent disabling.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1979 and from June 1979 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the issue of service connection for 
bilateral plantar fasciitis with plantar heel spur (claimed 
as heel aches, pain, and impaired walking) was certified to 
the Board and docketed separately as No. 07-29 633.  The 
Board is issuing a separate decision on that appeal.

In March 2008, the Veteran was notified that his appeal had 
been certified to the Board and that the records were being 
transferred to the Board.  He was advised that if he wanted 
to submit additional evidence concerning his appeal, he must 
do so within 90 days of the date of that letter, or by the 
date that the Board would promulgate a decision in his case, 
whichever came first.  In September 2008 and October 2008 
(Veteran's cover letter misdated January 2008), more than 90 
days after the appeal was certified and the record 
transferred to the Board, but before the Board promulgated 
its decision, the Veteran submitted treatment records dated 
in July, August, and October 2008 from Moncrief Army Hospital 
and VA indicating the worsening nature of his degenerative 
disc disease and hypertension.

Evidence received more than 90 days after the appeal has been 
certified and the records transferred to the Board will not 
be accepted unless the appellant demonstrates on motion that 
there was good cause for the delay.  38 C.F.R. § 
20.1304(b)(1).  Since the evidence in question did not exist 
during the period for submitting additional evidence to the 
Board, the Board grants the motion to accept the evidence.  
38 C.F.R. § 20.1304(b)(1) (good cause includes the discovery 
of evidence that was not available prior to the expiration of 
the period for filing additional evidence).

The issues of entitlement to increased ratings for 
degenerative disc disease and hypertension are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Before July 18, 2007, the Veteran's diabetes mellitus did 
not require insulin, oral hypoglycemic agent, regulation of 
activities, or cause episodes of ketoacidosis or hypoglycemic 
reactions.

2.  From July 18, 2007, the Veteran's diabetes mellitus 
requires a restricted diet and an oral hypoglycemic agent; 
but does not require regulation of activities and does not 
cause episodes of ketoacidosis or hypoglycemic reactions.

2.  There is no deformity of the penis.


CONCLUSIONS OF LAW

1.  Before July 18, 2007, the criteria for the assignment of 
a rating in excess of 10 percent for diabetes mellitus were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 4.119 including Diagnostic 
Code 7913.

2.  After July 18, 2007, the criteria for the assignment of a 
rating in excess of 20 percent for diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 4.119 including Diagnostic 
Code 7913.

3.  The criteria for the assignment of a compensable 
schedular rating for erectile dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 4.115b.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal involves the Veteran's claim that the severity of 
his service-connected degenerative disc disease, diabetes 
mellitus, hypertension, and erectile dysfunction warrant 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Diabetes Mellitus

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet only 
is rated 10 percent disabling.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Note (1) to DC 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under DC 7913).  Noncompensable complications are 
considered part of the diabetic process under DC 7913.  Note 
(2) provides that, when diabetes mellitus has been 
conclusively diagnosed, the adjudicator is not to request a 
glucose tolerance test solely for rating purposes.  38 C.F.R. 
§ 4.119.

The Veteran underwent a VA examination in December 2006.  The 
Veteran reported that he had been told about restricting his 
diet but had not been given a specific diet plan.  He had a 
30-40 pound weight gain over the course of the prior year.  
The Veteran denied having any ketoacidosis or hyperglycemic 
events.  He reported feeling dizzy on occasion.  There is no 
report of insulin use.  The VA examiner listed the Veteran's 
medications, none of which were for diabetes. Diabetes does 
not have an affect on the Veteran's occupation as a school 
teacher.  Thus, no higher than a 10 percent rating is 
warranted during this period.

Diabetes Mellitus - From July 18, 2007

The Veteran made an initial visit to the diabetes clinic at 
the Moncrief Army Hospital on July 18, 2007.  The Veteran 
reported that up until this time, the VA told him he had 
"borderline diabetes" and received no treatment.  The 
Moncrief clinician prescribed Glucophage and counselled the 
patient on diet and glucose monitoring.  

The record contains no evidence of a regulation of 
activities, episodes of ketoacidosis, or hypoglycemic 
reactions.  Therefore, the Veteran's service-connected 
diabetes mellitus warrants no higher than a 20 percent 
rating.


Erectile Dysfunction

The Veteran suffers erectile dysfunction secondary to his 
service-connected hypertension.  

Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling, 
and the adjudicator is to review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 
4.115b.  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31. 

The Board notes that the RO's January 2007 rating decision 
granted special monthly compensation for loss of a creative 
organ.  That issue is not on appeal.

The Veteran underwent a VA examination in December 2006.  He 
reported being unable to achieve an erection less than 50 
percent of the time.  He does not use any medications.  He is 
unable to have an erection that affords vaginal penetration 
with ejaculation.  The VA examiner did not report any penile 
deformity.  Treatment records from Moncrief Army Hospital 
also report erectile dysfunction but no deformity.  Thus, the 
criteria under the rating schedule are not met and an 
increased rating is denied. 

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter. Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in November 2006 of the information and evidence 
needed to substantiate and complete claims for increased 
ratings, to include notice of what part of that evidence is 
to be provided by the claimant, what part VA will attempt to 
obtain, and information regarding the appropriate disability 
rating and effective date of any grant of benefits.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

To whatever extent Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concerning the specific notice to be given in claims 
for increase, requires more extensive notice, the Board finds 
no prejudice to the appellant in proceeding with the present 
decision.  He appealed the disability evaluations assigned.  
He was given the specific requirements for an increased 
rating for the disability at issue in the rating decision and 
in the statement of the case, so he has actual notice of 
those criteria.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim and by conducting VA examinations.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.



ORDER

Entitlement to an increased rating for diabetes mellitus, 
type II, is denied.

Entitlement to an increased rating for erectile dysfunction 
is denied.


REMAND

The Veteran submitted additional medical evidence in 
September and October 2008 indicating that his degenerative 
disc disease and hypertension have worsened in severity.  
Although the additional evidence, in the form of treatment 
records from Moncrief Army Hospital and VA facilities, does 
show more frequent treatment and medication due to worsening 
symptoms, it does not offer the specific objective findings 
necessary for rating purposes.  Therefore, VA should schedule 
new examinations in order to rate the Veteran's disabilities 
on the basis of current findings.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997) (VA should have scheduled another 
examination where the appellant complained of increased 
hearing loss two years after his last audiology examination).

This will also give the Veteran an opportunity to receive the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (concerning the specific notice to be given in claims 
for increase).

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran the specific notice 
required by Dingess and Vazquez-Flores, 
supra.

2.  Schedule the Veteran for VA 
examinations to determine the nature and 
severity of his degenerative disc disease 
and hypertension.  The claims folder must 
be made available for the examiner to 
review.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  

3.  Readjudicate the issues on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


